RESOLUCIÓN
Se enmienda el Art. 19.1 del Reglamento de la Adminis-tración del Sistema de Personal de la Rama Judicial para incorporar los dos propósitos principales por los cuales se concede el disfrute de la licencia de vacaciones, tal como se indica a continuación:

Articulo 19.1 Licencia de Vacaciones

Es el período de tiempo que se autoriza al empleado con el propósito de ofrecerle la oportunidad de reponer las fuerzas físicas y mentales agotadas en el desempeño de sus funciones y brindarle la oportunidad de compartir ratos de tranquilidad y sosiego por un tiempo razonable.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Carmen E. Cruz Rivera

Secretaria del Tribunal Supremo Interina